T caDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to continuation filed on July 2, 2021.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-14, 16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10, 14 and 15 of U.S. Patent No. 11,093,285 in view of Chan et al. (US 2014/0310235).

Instant Application #17366636
1. A computer-implemented method comprising: 
receiving a first stack trace including a first sequence of stack frames; 


 generating, based at least in part on the first sequence of stack frames, a first trace signature that represents the first sequence of stack frames, 

wherein the first trace signature corresponds a first tuple comprising a first node representing the first sequence of stack frames; 



receiving one or more subsequent stack traces; 

and for at least one of the one or more subsequent stack traces, performing operations including: 

determining, from at least one of the one or more subsequent stack traces, a second stack trace including a second sequence of stack frames; 






generating a second trace signature representing the second sequence of stack frames, 

and generating, based at least in part on the second trace signature, a subsequent trace signature to represent a subsequent sequence of stack frames.

2. The computer-implemented method of claim 1, wherein the first tuple includes a binary tree that includes the first node as a root node of the binary tree.




4.    The computer-implemented method of claim 3,

wherein determining whether the subsequent trace signature has been generated to represent a subsequent sequence of stack frames comprises determining whether one or more previously generated nodes represents the subsequent sequence of stack frames, the one or more previously generated nodes including the first node; 



and wherein generating the subsequent trace signature to represent the subsequent sequence of stack frames comprises:

determining one or more subsequences of stack frames included in the subsequent sequence of stack frames that are not represented by the one or more previously generated nodes;

generating one or more additional nodes to represent the one or more subsequences of stack frames included in the subsequent sequence of stack frames;

incorporating at least one of the one or more additional nodes into one or more previously generated binary trees of one or more previously generated tuples, the one or more previously generated binary trees including the binary tree and the one or more previously generated tuples including the tuple;

generating one or more additional binary trees, wherein at least one of the one or more additional binary trees includes at least one of the one or more additional nodes; and

generating an additional tuple that includes the one or more additional binary trees, wherein the subsequent trace signature corresponds to the additional tuple.

5.    The computer-implemented method of claim 4, wherein each tuple, each node, and each stack frame is uniquely identified by an integer.


6.    The computer-implemented method of claim 2,
wherein the binary tree is a first binary tree;

wherein generating a second node based on at least in part on comparing the first sequence of stack frames against the second sequence of stack frames comprises:

determining that the first sequence of stack frames and the second sequence of stack frames share a matching subsequence of stack frames and that a non-matching subsequence of stack frames included in first sequence of stack frames differs from a non-matching subsequence of stack frames included in the second sequence of stack frames;

generating a second node that represents the matching subsequence of stack frames;  

generating a third node that represents the non-matching subsequence of stack frames included in the second sequence of stack frames;

generating a second binary tree that includes the second node and a third binary tree that includes the third node; and

generating the second tuple that includes the second and third binary trees, wherein the second node and third node are siblings and the second trace signature corresponds to the second tuple.

7. The computer-implemented method of claim 6, wherein generating the second trace signature further comprises:

generating a fourth node that represents the matching subsequence of stack frames;

generating a fifth node that represents the non-matching subsequence of stack frames included in the first sequence of stack frames; and

adding the fourth node and the fifth node to the first binary tree as children of the 
first node.

8. The computer-implemented method of claim 1, further comprising: 

determining that the first sequence of stack frames and the second sequence of
stack frames share a matching subsequence of stack frames; 

and generating the second trace signature based at least in part on the matching subsequence of stack frames.

9.    The computer-implemented method of claim 8,
wherein generating the second trace signature comprises:

determining that a non-matching subsequence of stack frames included in the first sequence of stack frames differs from a second non-matching subsequence of stack frames included in the second sequence of stack frames;

generating a first segment signature that represents the matching subsequence of stack frames;

generating a second segment signature that represents the non-matching subsequence of stack frames included in the second sequence of stack frames; and

generating the second trace signature, wherein the second trace signature includes the first segment signature and the second segment signature.

10.    The computer-implemented method of claim 9, wherein generating the second trace signature comprises:


generating a third segment signature that classifies the non-matching subsequence of stack frames included in the first sequence of stack frames; 

and modifying the first trace signature to include the first segment signature and the third segment signature.

11. The computer-implemented method of claim 9, the first trace signature is associated with a first counter that is incremented when any stack trace including the first sequence of stack frames is received and the second trace signature is associated with a second counter that is incremented when any stack trace including the second sequence of stack frames is received.

12.    The computer-implemented method of claim 11,

wherein the first segment signature is associated with a third counter that is incremented when any stack trace including the matching subsequence of stack frames is received;

wherein the second segment signature is associated with a fourth counter that is incremented when any stack trace including the non-matching subsequence of stack frames included in the second sequence of stack frames is received;

wherein the third counter is copied from the first counter when the first segment signature is generated; and

wherein the fourth counter is copied from the second counter when the second segment signature is generated.

13. A system comprising: one or more processors; and


a memory accessible to the one or more processors, the memory storing one or more instructions that, upon execution by the one or more processors, causes the one or more processors to:

receive a first stack trace including a first sequence of stack frames; 


 generate, based at least in part on the first sequence of stack frames, a first trace signature that represents the first sequence of stack frames, 

wherein the first trace signature corresponds a first tuple comprising a first node representing the first sequence of stack frames; 


receive one or more subsequent stack traces; 

and for at least one of the one or more subsequent stack traces, perform operations including: 

determining, from at least one of the one or more subsequent stack traces, a second stack trace including a second sequence of stack frames; 

generating a second trace signature representing the second sequence of stack frames, 


and generating, based at least in part on the second trace signature, a subsequent trace signature to represent a subsequent sequence of stack frames.


14. The system of claim 13, wherein the first tuple includes a binary tree that includes the first node as a root node of the binary tree.




16.    The system of claim 15,

wherein the memory further stores one or more instructions that, upon execution by the one or more processors, causes the one or more processors to determine whether a subsequent trace signature has been generated to represent a subsequent sequence of stack frames included by the at least one or the one or more subsequent stack traces;









wherein determining whether the subsequent trace signature has been generated to represent a subsequent sequence of stack frames comprises determining whether one or more previously generated nodes represents the subsequent sequence of stack frames, the one or more previously generated nodes including the first node; 



and wherein generating the subsequent trace signature to represent the subsequent sequence of stack frames comprises:

determining one or more subsequences of stack frames included in the subsequent sequence of stack frames that are not represented by the one or more previously generated nodes;

generating one or more additional nodes to represent the one or more subsequences of stack frames included in the subsequent sequence of stack frames;

incorporating at least one of the one or more additional nodes into one or more previously generated binary trees of one or more previously generated tuples, the one or more previously generated binary trees including the binary tree and the one or more previously generated tuples including the tuple;

generating one or more additional binary trees, wherein at least one of the one or more additional binary trees includes at least one of the one or more additional nodes; and

generating an additional tuple that includes the one or more additional binary trees, wherein the subsequent trace signature corresponds to the additional tuple.

19. A non-transitory computer-readable medium storing one or more instructions that, upon execution by one or more processors, cause the one or more processors to perform operations comprising:

receiving a first stack trace including a first sequence of stack frames; 

 generating, based at least in part on the first sequence of stack frames, a first trace signature that represents the first sequence of stack frames, 

wherein the first trace signature corresponds a first tuple comprising a first node representing the first sequence of stack frames; 



receiving one or more subsequent stack traces; 

and for at least one of the one or more subsequent stack traces, performing operations including: 

determining, from at least one of the one or more subsequent stack traces, a second stack trace including a second sequence of stack frames; 


generating a second trace signature representing the second sequence of stack frames, 


and generating, based at least in part on the second trace signature, a subsequent trace signature to represent a subsequent sequence of stack frames.
Patent No. 11,093,285
1.    A computer-implemented method comprising:

receiving, by a computer, a first stack trace including a first sequence of stack
frames;

generating, based at least in part on the first sequence of stack frames, a first trace signature that represents the first sequence of stack frames;

(from claim 6) wherein the first trace signature corresponds to a tuple, wherein the tuple includes a binary tree that includes a node as a root node of the binary tree, wherein the node represents the first sequence of stack frames.

receiving, by the computer, one or more subsequent stack traces; 

and for at least one of the one or more subsequent stack traces:


determining, from at least one of the one or more subsequent stack traces, a second stack trace including a second sequence of stack frames;

determining that the first sequence of stack frames and the second sequence of stack frames share a matching sequence of stack frames;

generating a second trace signature based at least in part on the matching sequence of stack frames;

and generating, based at least in part on the second trace signature, a subsequent trace signature to represent a subsequent sequence of stack frames.

6.    The computer-implemented method of claim 1, wherein the first trace signature corresponds to a tuple, wherein the tuple includes a binary tree that includes a node as a root node of the binary tree, wherein the node represents the first sequence of stack frames.

7.    The computer-implemented method of claim 6,

wherein determining whether a subsequent trace signature has been generated to represent a subsequent sequence of stack frames included by the at least one of the one or more subsequent stack traces comprises determining whether one or more previously generated nodes represents the subsequent sequence of stack frames, the one or more previously generated nodes including the node; 

and wherein generating the subsequent trace signature to represent the subsequent sequence of stack frames comprises:

determining one or more subsequences of stack frames included in the subsequent sequence of stack frames that are not represented by the one or more previously generated nodes;

generating one or more additional nodes to represent the one or more subsequences of stack frames included in the subsequent sequence of stack frames;

incorporating at least one of the one or more additional nodes into one or more previously generated binary trees of one or more previously generated tuples, the one or more previously generated binary trees including the binary tree and the one or more previously generated tuples including the tuple;

generating one or more additional binary trees, wherein at least one of the one or more additional binary trees includes at least one of the one or more additional nodes; and

generating an additional tuple that includes the one or more additional binary trees, wherein the subsequent trace signature corresponds to the additional tuple.

8.    The computer-implemented method of claim 7, wherein each tuple, each node, and each stack frame is uniquely identified by an integer.


9.    The computer-implemented method of claim 6,
wherein the tuple is a first tuple, wherein the binary tree is a first binary tree, and wherein the node is a first node;
wherein generating the second trace signature comprises:




determining that the first sequence of stack frames and the second sequence of stack frames share a matching subsequence of stack frames and that a nonmatching subsequence of stack frames included in first sequence of stack frames differs from a non-matching subsequence of stack frames included in the second sequence of stack frames;

generating a second node that represents the matching subsequence of stack frames;  

generating a third node that represents the non-matching subsequence of stack frames included in the second sequence of stack frames;

generating a second binary tree that includes the second node and a third binary tree that includes the third node; and

generating a second tuple that includes the second and third binary trees, wherein the second node and the third node are siblings and the second trace signature corresponds to the second tuple.

10. The computer-implemented method of claim 9, wherein generating the second trace signature further comprises:

generating a fourth node that represents the matching subsequence of stack frames;

generating a fifth node that represents the non-matching subsequence of stack frames included in the first sequence of stack frames; and

adding the fourth node and the fifth node to the first binary tree as children of the 
first node.

(from claim 1) 


determining that the first sequence of stack frames and the second sequence of stack frames share a matching sequence of stack frames;

generating a second trace signature based at least in part on the matching sequence of stack frames;

2.    The computer-implemented method of claim 1,
wherein generating the second trace signature comprises:

determining that a non-matching subsequence of stack frames included in the first sequence of stack frames differs from a second non-matching subsequence of stack frames included in the second sequence of stack frames;

generating a first segment signature that represents the matching subsequence of stack frames;

generating a second segment signature that represents the non-matching subsequence of stack frames included in the second sequence of stack frames; and

generating the second trace signature, wherein the second trace signature includes the first segment signature and the second segment signature.

3.    The computer-implemented method of claim 2, wherein generating the second trace signature comprises:


generating a third segment signature that classifies the non-matching subsequence of stack frames included in the first sequence of stack frames; 

and modifying the first trace signature to include the first segment signature and the third segment signature.

4. The computer-implemented method of claim 2, the first trace signature is associated with a first counter that is incremented when any stack trace including the first sequence of stack frames is received and the second trace signature is associated with a second counter that is incremented when any stack trace including the second sequence of stack frames is received.

5.    The computer-implemented method of claim 4,

wherein the first segment signature is associated with a third counter that is incremented when any stack trace including the matching subsequence of stack frames is received;

wherein the second segment signature is associated with a fourth counter that is incremented when any stack trace including the non-matching subsequence of stack frames included in the second sequence of stack frames is received;

wherein the third counter is copied from the first counter when the first segment signature is generated; and

wherein the fourth counter is copied from the second counter when the second segment signature is generated.

11. A system comprising: one or more processors; and

a memory accessible to the one or more processors, the memory storing one or more instructions that, upon execution by the one or more processors, causes the one or more processors to:

receive a first stack trace including a first sequence of stack frames;


 generate, based at least in part on the first sequence of stack frames, a first trace signature that represents the first sequence of stack frames;

(from claim 14) wherein the first trace signature corresponds to a first tuple, wherein the first tuple includes a first binary tree that includes a first node as a root node of the first binary tree, wherein the first node represents the first sequence of stack frames;

receive one or more subsequent stack traces; and 

for at least one of the one or more subsequent stack traces:


determine, from at least one of the one or more subsequent stack traces, a second stack trace including a second sequence of stack frames;

generate a second trace signature based at least on the first sequence of stack frames and the second sequence of stack frames; 

and generate, based at least in part on the second trace signature, a subsequent trace signature to represent a subsequent sequence of stack frames.


(from claim 14) wherein the first trace signature corresponds to a first tuple, wherein the first tuple includes a first binary tree that includes a first node as a root node of the first binary tree, wherein the first node represents the first sequence of stack frames;

14.    The system of claim 11,

wherein the memory further stores one or more instructions that, upon execution by the one or more processors, causes the one or more processors to determine whether a subsequent trace signature has been generated to represent a subsequent sequence of stack frames included by the at least one or the one or more subsequent stack traces;

wherein the first trace signature corresponds to a first tuple, wherein the first tuple includes a first binary tree that includes a first node as a root node of the first binary tree, wherein the first node represents the first sequence of stack frames;

wherein determining whether a subsequent trace signature has been generated to represent a subsequent sequence of stack traces included by the at least one of the one or more subsequent stack traces comprises determining whether one or more previously generated nodes represents the subsequent sequence of stack frames, the one or more previously generated nodes including the first node; 

and wherein generating the subsequent trace signature to represent the subsequent sequence of stack frames comprises:

determining one or more subsequences of stack frames included in the subsequent sequence of stack frames that are not represented by the one or more previously generated nodes;

generating one or more additional nodes to represent the one or more subsequences of stack frames included in the subsequent sequence of stack frames;

incorporating at least one of the one or more additional nodes into one or more previously generated binary trees of one or more previously generated tuples, the one or more previously generated binary trees including the first binary tree and the one or more previously generated tuples including the first tuple;

generating one or more additional binary trees, wherein at least one of the one or more additional binary trees includes at least one of the one or more additional nodes; and

generating an additional tuple that includes the one or more additional binary trees, wherein the subsequent trace signature corresponds to the additional tuple.

15. A non-transitory computer-readable medium storing one or more instructions that, upon execution by one or more processors, cause the one or more processors to perform operations comprising:

receiving a first stack trace including a first sequence of stack frames; 

generating, based at least in part on the first sequence of stack frames, a first trace signature that represents the first sequence of stack frames;








receiving one or more subsequent stack traces; 

and for at least one of the one or more subsequent stack traces:


determining, from at least one of the one or more subsequent stack traces, a second stack trace including a second sequence of stack frames;


generating a second trace signature based at least on the first sequence of stack frames and the second sequence of stack frames; 

and generating, based at least in part on the second trace signature, a subsequent trace signature to represent a subsequent sequence of stack frames.


Claims 1, 11 and 15 of U.S. Patent No. 11,093,285 disclose Claims 1, 13 and 19 of the instant application #17366636 as shown above.
However, U.S. Patent No. 11,093,285 does not disclose:
generating a second node based on at least in part on comparing the first sequence of stack frames against the second sequence of stack frames; 
generating a second tuple including the second node; 
generating a second trace signature representing the second sequence of stack frames, the second trace signature corresponding to the second tuple; 
However, Chan et al. disclose:
generating a second node based on at least in part on comparing the first sequence of stack frames against the second sequence of stack frames; (see Figure 7A, step 712; comparing both the number of stack frames is equal to the number of stack frames attribute of the current registered thread classification information item and the number of coalesced segments is equal to the number of coalesced segments attribute of the current registered thread classification information item (first sequence of stack frames) and generating a new thread classification item (second node), Paragraph 355, lines 1-10)
generating a second tuple including the second node; (see Figure 7B, step 722; generate/create a new thread classification item (second tuple/node), Paragraph 359)
generating a second trace signature representing the second sequence of stack frames, the second trace signature corresponding to the second tuple; (generating/registering a current registered thread classification information item to the unprocessed registered thread classification (second trace signature/stack frames) based on a determination of both the number of stack frames is equal to the number of stack frames attribute of the current registered thread classification information item and the number of coalesced segments is equal to the number of coalesced segments attribute of the current registered thread classification information item (first sequence of stack frames), Paragraphs 355 and 360, lines 1-10 and 1-2 respectively)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chan et al. into the teaching of U.S. Patent No. 11,093,285 to include generating a second node based on at least in part on comparing the first sequence of stack frames against the second sequence of stack frames, generating a second tuple including the second node and generating a second trace signature representing the second sequence of stack frames, the second trace signature corresponding to the second tuple in order to help register a thread classification item for a specified stack trace and a specified set of coalesced segments. (Chan et al., Paragraph 354, lines 1-4)

Claims 1-16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14 and 15 of U.S. Patent No. 10,467,123 in view of Chan et al. (US 2014/0310235).

Instant Application #17366636
1. A computer-implemented method comprising: 

receiving a first stack trace including a first sequence of stack frames; 


 generating, based at least in part on the first sequence of stack frames, a first trace signature that represents the first sequence of stack frames, 

wherein the first trace signature corresponds a first tuple comprising a first node representing the first sequence of stack frames; 



receiving one or more subsequent stack traces; 

and for at least one of the one or more subsequent stack traces, performing operations including: 












determining, from at least one of the one or more subsequent stack traces, a second stack trace including a second sequence of stack frames; 









generating a second trace signature representing the second sequence of stack frames, 

and generating, based at least in part on the second trace signature, a subsequent trace signature to represent a subsequent sequence of stack frames.

2. The computer-implemented method of claim 1, wherein the first tuple includes a binary tree that includes the first node as a root node of the binary tree.




3. The computer-implemented method of claim 2, further comprising: 

determining whether the subsequent trace signature has been generated to represent the subsequent sequence of stack frames included by the at least one of the one or more subsequent traces; 


and wherein the operations are performed for the at least one of the one or more subsequent stack traces based on a determination that the subsequent trace signature has not been generated.
 
4.    The computer-implemented method of claim 3,

wherein determining whether the subsequent trace signature has been generated to represent a subsequent sequence of stack frames comprises determining whether one or more previously generated nodes represents the subsequent sequence of stack frames, the one or more previously generated nodes including the first node; 




and wherein generating the subsequent trace signature to represent the subsequent sequence of stack frames comprises:

determining one or more subsequences of stack frames included in the subsequent sequence of stack frames that are not represented by the one or more previously generated nodes;

generating one or more additional nodes to represent the one or more subsequences of stack frames included in the subsequent sequence of stack frames;

incorporating at least one of the one or more additional nodes into one or more previously generated binary trees of one or more previously generated tuples, the one or more previously generated binary trees including the binary tree and the one or more previously generated tuples including the tuple;

generating one or more additional binary trees, wherein at least one of the one or more additional binary trees includes at least one of the one or more additional nodes; and

generating an additional tuple that includes the one or more additional binary trees, wherein the subsequent trace signature corresponds to the additional tuple.

5.    The computer-implemented method of claim 4, wherein each tuple, each node, and each stack frame is uniquely identified by an integer.


6.    The computer-implemented method of claim 2,
wherein the binary tree is a first binary tree;

wherein generating a second node based on at least in part on comparing the first sequence of stack frames against the second sequence of stack frames comprises:

determining that the first sequence of stack frames and the second sequence of stack frames share a matching subsequence of stack frames and that a non-matching subsequence of stack frames included in first sequence of stack frames differs from a non-matching subsequence of stack frames included in the second sequence of stack frames;

generating a second node that represents the matching subsequence of stack frames;  

generating a third node that represents the non-matching subsequence of stack frames included in the second sequence of stack frames;

generating a second binary tree that includes the second node and a third binary tree that includes the third node; and

generating the second tuple that includes the second and third binary trees, wherein the second node and third node are siblings and the second trace signature corresponds to the second tuple.

7. The computer-implemented method of claim 6, wherein generating the second trace signature further comprises:

generating a fourth node that represents the matching subsequence of stack frames;

generating a fifth node that represents the non-matching subsequence of stack frames included in the first sequence of stack frames; and

adding the fourth node and the fifth node to the first binary tree as children of the 
first node.

8. The computer-implemented method of claim 1, further comprising: 

determining that the first sequence of stack frames and the second sequence of
stack frames share a matching subsequence of stack frames; 

and generating the second trace signature based at least in part on the matching subsequence of stack frames.

9.    The computer-implemented method of claim 8,
wherein generating the second trace signature comprises:

determining that a non-matching subsequence of stack frames included in the first sequence of stack frames differs from a second non-matching subsequence of stack frames included in the second sequence of stack frames;

generating a first segment signature that represents the matching subsequence of stack frames;

generating a second segment signature that represents the non-matching subsequence of stack frames included in the second sequence of stack frames; and

generating the second trace signature, wherein the second trace signature includes the first segment signature and the second segment signature.

10.    The computer-implemented method of claim 9, wherein generating the second trace signature comprises:


generating a third segment signature that classifies the non-matching subsequence of stack frames included in the first sequence of stack frames; 

and modifying the first trace signature to include the first segment signature and the third segment signature.

11. The computer-implemented method of claim 9, the first trace signature is associated with a first counter that is incremented when any stack trace including the first sequence of stack frames is received and the second trace signature is associated with a second counter that is incremented when any stack trace including the second sequence of stack frames is received.

12.    The computer-implemented method of claim 11,

wherein the first segment signature is associated with a third counter that is incremented when any stack trace including the matching subsequence of stack frames is received;

wherein the second segment signature is associated with a fourth counter that is incremented when any stack trace including the non-matching subsequence of stack frames included in the second sequence of stack frames is received;

wherein the third counter is copied from the first counter when the first segment signature is generated; and

wherein the fourth counter is copied from the second counter when the second segment signature is generated.

13. A system comprising: one or more processors; and

a memory accessible to the one or more processors, the memory storing one or more instructions that, upon execution by the one or more processors, causes the one or more processors to:

receive a first stack trace including a first sequence of stack frames; 


 generate, based at least in part on the first sequence of stack frames, a first trace signature that represents the first sequence of stack frames, 

wherein the first trace signature corresponds a first tuple comprising a first node representing the first sequence of stack frames; 




receive one or more subsequent stack traces; 




and for at least one of the one or more subsequent stack traces, perform operations including: 

determining, from at least one of the one or more subsequent stack traces, a second stack trace including a second sequence of stack frames; 






















generating a second trace signature representing the second sequence of stack frames, 


and generating, based at least in part on the second trace signature, a subsequent trace signature to represent a subsequent sequence of stack frames.




14. The system of claim 13, wherein the first tuple includes a binary tree that includes the first node as a root node of the binary tree.




15. The system of claim 14, further comprising:  

wherein the memory stores one or more instructions that, upon execution by the one or more processors, causes the one or more processors to determine whether the subsequent trace signature has been generated to represent the subsequent sequence of stack frames included by the at least one of the one or more subsequent traces; 

and wherein the operations are performed for the at least one of the one or more subsequent stack traces based on a determination that the subsequent trace signature has not been generated.

16.    The system of claim 15,

wherein the memory further stores one or more instructions that, upon execution by the one or more processors, causes the one or more processors to determine whether a subsequent trace signature has been generated to represent a subsequent sequence of stack frames included by the at least one or the one or more subsequent stack traces;

wherein determining whether the subsequent trace signature has been generated to represent a subsequent sequence of stack frames comprises determining whether one or more previously generated nodes represents the subsequent sequence of stack frames, the one or more previously generated nodes including the first node; 



and wherein generating the subsequent trace signature to represent the subsequent sequence of stack frames comprises:

determining one or more subsequences of stack frames included in the subsequent sequence of stack frames that are not represented by the one or more previously generated nodes;

generating one or more additional nodes to represent the one or more subsequences of stack frames included in the subsequent sequence of stack frames;

incorporating at least one of the one or more additional nodes into one or more previously generated binary trees of one or more previously generated tuples, the one or more previously generated binary trees including the binary tree and the one or more previously generated tuples including the tuple;

generating one or more additional binary trees, wherein at least one of the one or more additional binary trees includes at least one of the one or more additional nodes; and

generating an additional tuple that includes the one or more additional binary trees, wherein the subsequent trace signature corresponds to the additional tuple.

19. A non-transitory computer-readable medium storing one or more instructions that, upon execution by one or more processors, cause the one or more processors to perform operations comprising:

receiving a first stack trace including a first sequence of stack frames; 

 generating, based at least in part on the first sequence of stack frames, a first trace signature that represents the first sequence of stack frames, 

wherein the first trace signature corresponds a first tuple comprising a first node representing the first sequence of stack frames; 



receiving one or more subsequent stack traces; 




and for at least one of the one or more subsequent stack traces, performing operations including: 











determining, from at least one of the one or more subsequent stack traces, a second stack trace including a second sequence of stack frames; 











generating a second trace signature representing the second sequence of stack frames, 


and generating, based at least in part on the second trace signature, a subsequent trace signature to represent a subsequent sequence of stack frames.





20. The non-transitory computer-readable medium of claim 19, wherein the first tuple includes a binary tree that includes the first node as a root node of the binary tree.

Patent No. 10,467,123
1. A computer-implemented method comprising: 

receiving, by a computer, a first stack trace including a first sequence of stack
frames;

generating, based at least in part on the first sequence of stack frames, a first trace signature that represents the first sequence of stack frames;

(from claim 6) wherein the first trace signature corresponds to a tuple, wherein the tuple includes a binary tree that includes a node as a root node of the binary tree, wherein the node represents the first sequence of stack frames.

receiving, by the computer, one or more subsequent stack traces; 

and for at least one of the one or more subsequent stack traces:


determining whether a subsequent trace signature has been generated to represent a subsequent sequence of stack frames included by the at least one of the one or more subsequent stack traces; and

based at least in part on determining that the subsequent trace signature has not been generated:

determining, from at least one of the one or more subsequent stack traces, a second stack trace signature including a second sequence of stack frames;

determining that the first sequence of stack frames and the second sequence of stack frames share a matching sequence of stack frames;

determining a second trace signature based at least in part of the matching sequence of stack frames; and


generating, based at least in part on the second trace signature and other subsequent trace signatures that were generated based at least in part on the second trace signature, the subsequent trace signature to represent the subsequent sequence of stack frames.


6.    The computer-implemented method of claim 1, wherein the first trace signature corresponds to a tuple, wherein the tuple includes a binary tree that includes a node as a root node of the binary tree, wherein the node represents the first sequence of stack frames.

(from claim 1) 


determining whether a subsequent trace signature has been generated to represent a subsequent sequence of stack frames included by the at least one of the one or more subsequent stack traces; and

based at least in part on determining that the subsequent trace signature has not been generated:



7.    The computer-implemented method of claim 6,

wherein determining whether a subsequent trace signature has been generated to represent a subsequent sequence of stack frames included by the at least one of the one or more subsequent stack traces comprises determining whether one or more previously generated nodes represents the subsequent sequence of stack frames, the one or more previously generated nodes including the node; 

and wherein generating the subsequent trace signature to represent the subsequent sequence of stack frames comprises:

determining one or more subsequences of stack frames included in the subsequent sequence of stack frames that are not represented by the one or more previously generated nodes;

generating one or more additional nodes to represent the one or more subsequences of stack frames included in the subsequent sequence of stack frames;

incorporating at least one of the one or more additional nodes into one or more previously generated binary trees of one or more previously generated tuples, the one or more previously generated binary trees including the binary tree and the one or more previously generated tuples including the tuple;

generating one or more additional binary trees, wherein at least one of the one or more additional binary trees includes at least one of the one or more additional nodes; and

generating an additional tuple that includes the one or more additional binary trees, wherein the subsequent trace signature corresponds to the additional tuple.

8.    The computer-implemented method of claim 7, wherein each tuple, each node, and each stack frame is uniquely identified by an integer.


9.    The computer-implemented method of claim 6,
wherein the tuple is a first tuple, wherein the binary tree is a first binary tree, and wherein the node is a first node;
wherein generating the second trace signature comprises:




determining that the first sequence of stack frames and the second sequence of stack frames share a matching subsequence of stack frames and that a nonmatching subsequence of stack frames included in first sequence of stack frames differs from a non-matching subsequence of stack frames included in the second sequence of stack frames;

generating a second node that represents the matching subsequence of stack frames;  

generating a third node that represents the non-matching subsequence of stack frames included in the second sequence of stack frames;

generating a second binary tree that includes the second node and a third binary tree that includes the third node; and

generating a second tuple that includes the second and third binary trees, wherein the second node and the third node are siblings and the second trace signature corresponds to the second tuple.

10. The computer-implemented method of claim 9, wherein generating the second trace signature further comprises:

generating a fourth node that represents the matching subsequence of stack frames;

generating a fifth node that represents the non-matching subsequence of stack frames included in the first sequence of stack frames; and

adding the fourth node and the fifth node to the first binary tree as children of the 
first node.

(from claim 1) 


determining that the first sequence of stack frames and the second sequence of stack frames share a matching sequence of stack frames;

determining a second trace signature based at least in part on the matching sequence of stack frames;

2.    The computer-implemented method of claim 1,
wherein generating the second trace signature comprises:

determining that a non-matching subsequence of stack frames included in the first sequence of stack frames differs from a second non-matching subsequence of stack frames included in the second sequence of stack frames;

generating a first segment signature that represents the matching subsequence of stack frames;

generating a second segment signature that represents the non-matching subsequence of stack frames included in the second sequence of stack frames; and

generating the second trace signature, wherein the second trace signature includes the first segment signature and the second segment signature.

3.    The computer-implemented method of claim 2, wherein generating the second trace signature comprises:


generating a third segment signature that classifies the non-matching subsequence of stack frames included in the first sequence of stack frames; 

and modifying the first trace signature to include the first segment signature and the third segment signature.

4. The computer-implemented method of claim 2, the first trace signature is associated with a first counter that is incremented when any stack trace including the first sequence of stack frames is received and the second trace signature is associated with a second counter that is incremented when any stack trace including the second sequence of stack frames is received.

5.    The computer-implemented method of claim 4,

wherein the first segment signature is associated with a third counter that is incremented when any stack trace including the matching subsequence of stack frames is received;

wherein the second segment signature is associated with a fourth counter that is incremented when any stack trace including the non-matching subsequence of stack frames included in the second sequence of stack frames is received;

wherein the third counter is copied from the first counter when the first segment signature is generated; and

wherein the fourth counter is copied from the second counter when the second segment signature is generated.

11. A system comprising: one or more processors; and

a memory accessible to the one or more processors, the memory storing one or more instructions that, upon execution by the one or more processors, causes the one or more processors to:

receive a first stack trace including a first sequence of stack frames;


 generate, based at least in part on the first sequence of stack frames, a first trace signature that represents the first sequence of stack frames, 

wherein the first trace signature corresponds to a first tuple, wherein the first tuple includes a first binary tree that includes a first node as a root node of the first binary tree, wherein the first node represents the first sequence of stack frames;

receive one or more subsequent stack traces including a second stack trace, the second stack trace including a second sequence of stack frames; 

and for at least one of the one or more subsequent stack traces:


determine whether a subsequent trace signature has been generated to represent a subsequent sequence of stack frames included by the at least one of the one or more subsequent stack traces; and

based at least in part on determining that the subsequent trace signature has not been generated:

determine, based at least in part on the at least one of the one or more subsequent stack traces, a second stack trace signature including a second sequence of stack frames;

generate a second node based at least in part on comparing the first sequence of stack frames against the second sequence of stack frames;

generate a second tuple including a second binary tree, wherein the second binary tree includes the second node;

generate a second trace signature representing the second sequence of stack frames, the second trace signature corresponding to the second tuple; 

and generate, based at least in part on the first trace signature and other subsequent trace signatures that were generated based at least in part on the first trace signature, the subsequent trace signature to represent the subsequent sequence of stack frames.

(from claim 11) wherein the first trace signature corresponds to a first tuple, wherein the first tuple includes a first binary tree that includes a first node as a root node of the first binary tree, wherein the first node represents the first sequence of stack frames;

(from claim 11)





determine whether a subsequent trace signature has been generated to represent a subsequent sequence of stack frames included by the at least one of the one or more subsequent stack traces; 

and based at least in part on determining that the subsequent trace signature has not been generated:

14.    The system of claim 11,











wherein determining whether a subsequent trace signature has been generated to represent a subsequent sequence of stack traces included by the at least one of the one or more subsequent stack traces comprises determining whether one or more previously generated nodes represents the subsequent sequence of stack frames, the one or more previously generated nodes including the first node; 

and wherein generating the subsequent trace signature to represent the subsequent sequence of stack frames comprises:

determining one or more subsequences of stack frames included in the subsequent sequence of stack frames that are not represented by the one or more previously generated nodes;

generating one or more additional nodes to represent the one or more subsequences of stack frames included in the subsequent sequence of stack frames;

incorporating at least one of the one or more additional nodes into one or more previously generated binary trees of one or more previously generated tuples, the one or more previously generated binary trees including the first binary tree and the one or more previously generated tuples including the first tuple;

generating one or more additional binary trees, wherein at least one of the one or more additional binary trees includes at least one of the one or more additional nodes; and

generating an additional tuple that includes the one or more additional binary trees, wherein the subsequent trace signature corresponds to the additional tuple.

15. A non-transitory computer-readable medium storing one or more instructions that, upon execution by one or more processors, cause the one or more processors to:


receive a first stack trace including a first sequence of stack frames;

generate, based at least in part on the first sequence of stack frames, a first trace signature that represents the first sequence of stack frames, 

wherein the first trace signature corresponds to a first tuple, wherein the first tuple includes a first binary tree that includes a first node as a root node of the first binary tree, wherein the first node represents the first sequence of stack frames;
receive, by the computer, one or more subsequent stack traces including a second stack trace, the second stack trace including a second sequence of stack frames; 

and for at least one of the one or more subsequent stack traces:

determine whether a subsequent trace signature has been generated to represent a subsequent sequence of stack frames included by the at least one of the one or more subsequent stack traces; and

based at least in part on determining that the subsequent trace signature has not been generated:

determine, based at least in part on the at least one of the one or more subsequent stack traces, a second stack trace signature including a second sequence of stack frames;

generate a second node based at least in part on comparing the first sequence of stack frames against the second sequence of stack frames;

generate a second tuple including a second binary tree, wherein the second binary tree includes the second node;

generate a second trace signature representing the second sequence of stack frames, the second trace signature corresponding to the second tuple; 

and generate, based at least in part on the second trace signature and other subsequent trace signatures that were generated based at least in part on the second trace signature, the subsequent trace signature to represent the subsequent sequence of stack frames.

(from claim 15) wherein the first trace signature corresponds to a first tuple, wherein the first tuple includes a first binary tree that includes a first node as a root node of the first binary tree, wherein the first node represents the first sequence of stack frames;



Claims 1, 11 and 15 of U.S. Patent No. 10,467,123 disclose Claims 1, 13 and 19 of the instant application #17366636 as shown above.
However, U.S. Patent No. 10,467,123 does not disclose:
generating a second node based on at least in part on comparing the first sequence of stack frames against the second sequence of stack frames; 
generating a second tuple including the second node; 
generating a second trace signature representing the second sequence of stack frames, the second trace signature corresponding to the second tuple; 
However, Chan et al. disclose:
generating a second node based on at least in part on comparing the first sequence of stack frames against the second sequence of stack frames; (see Figure 7A, step 712; comparing both the number of stack frames is equal to the number of stack frames attribute of the current registered thread classification information item and the number of coalesced segments is equal to the number of coalesced segments attribute of the current registered thread classification information item (first sequence of stack frames) and generating a new thread classification item (second node), Paragraph 355, lines 1-10)
generating a second tuple including the second node; (see Figure 7B, step 722; generate/create a new thread classification item (second tuple/node), Paragraph 359)
generating a second trace signature representing the second sequence of stack frames, the second trace signature corresponding to the second tuple; (generating/registering a current registered thread classification information item to the unprocessed registered thread classification (second trace signature/stack frames) based on a determination of both the number of stack frames is equal to the number of stack frames attribute of the current registered thread classification information item and the number of coalesced segments is equal to the number of coalesced segments attribute of the current registered thread classification information item (first sequence of stack frames), Paragraphs 355 and 360, lines 1-10 and 1-2 respectively)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chan et al. into the teaching of U.S. Patent No. 10,467,123 to include generating a second node based on at least in part on comparing the first sequence of stack frames against the second sequence of stack frames, generating a second tuple including the second node and generating a second trace signature representing the second sequence of stack frames, the second trace signature corresponding to the second tuple in order to help register a thread classification item for a specified stack trace and a specified set of coalesced segments. (Chan et al., Paragraph 354, lines 1-4)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 13-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (US 2014/0310235).

	With respect to Claim 1, Chan et al. disclose:
	receiving a first stack trace including a first sequence of stack frames; (receiving a specified stack trace which includes a number of stack frames, Paragraph 354, lines 5-9)
generating, based at least in part on the first sequence of stack frames, a first trace signature that represents the first sequence of stack frames, (generating a new thread classification information item (first trace signature) that represents the specified stack trace, Paragraph 359, lines 1-17) wherein the first trace signature corresponds a first tuple comprising a first node representing the first sequence of stack frames; (ThreadClassInfo (first trace signature) can specific a class of threads by a tuple of stack segments wherein each stack segment can contain a binary tree structure representing a hierarchy of constituent segments (binary tree/first node), Paragraphs 227-228)
receiving one or more subsequent stack traces; (receiving a specified stack trace which includes a number of stack frames (process is repeated for any number of stack traces), Paragraph 354, lines 5-9)
and for at least one of the one or more subsequent stack traces, performing operations including:
determining, from at least one of the one or more subsequent stack traces, a second stack trace including a second sequence of stack frames; (determining a number of stack frames from the specified stack trace (second stack trace), Paragraph 354, lines 5-9; determining that there is an unprocessed registered thread classification information item remaining (second stack trace with no trace signature), Paragraph 354, lines 15-17)
generating a second node based on at least in part on comparing the first sequence of stack frames against the second sequence of stack frames; (see Figure 7A, step 712; comparing both the number of stack frames is equal to the number of stack frames attribute of the current registered thread classification information item and the number of coalesced segments is equal to the number of coalesced segments attribute of the current registered thread classification information item (first sequence of stack frames) and generating a new thread classification item (second node), Paragraph 355, lines 1-10)
generating a second tuple including the second node; (see Figure 7B, step 722; generate/create a new thread classification item (second tuple/node), Paragraph 359)
generating a second trace signature representing the second sequence of stack frames, the second trace signature corresponding to the second tuple; (generating/registering a current registered thread classification information item to the unprocessed registered thread classification (second trace signature/stack frames) based on a determination of both the number of stack frames is equal to the number of stack frames attribute of the current registered thread classification information item and the number of coalesced segments is equal to the number of coalesced segments attribute of the current registered thread classification information item (first sequence of stack frames), Paragraphs 355 and 360, lines 1-10 and 1-2 respectively)
and generating, based at least in part on the second trace signature, a subsequent trace signature to represent a subsequent sequence of stack frames. (the thread classification information (subsequent trace signature) is set to be the current registered thread classification information item for the specified stack trace (subsequent sequence of stack frames), Paragraph 357, lines 1-6)

With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Chan et al. further disclose:
wherein the firs tuple includes a binary tree that includes the first node as a root node of the binary tree. (ThreadClassInfo (first trace signature) can specific a class of threads by a tuple of stack segments wherein each stack segment can contain a binary tree structure representing a hierarchy of constituent segments (binary tree that includes the first node as a root node), Paragraphs 227-228)

With respect to Claim 3, all the limitations of Claim 2 have been addressed above; and Chan et al. further disclose:
	further comprising:
determining whether the subsequent trace signature has been generated to represent the subsequent sequence of stack frames included by the at least one of the one or more subsequent traces; (see Figure 7A, step 712; comparing both the number of stack frames is equal to the number of stack frames attribute of the current registered thread classification information item and the number of coalesced segments is equal to the number of coalesced segments attribute of the current registered thread classification information item (first sequence of stack frames) and generating a new thread classification item (determining if subsequent trace signature has already been generated), Paragraph 355, lines 1-10)
and  wherein the operations are performed for the at least one of the one or more subsequent stack traces based on a determination that the subsequent trace signature has not been generated. (generating a new thread classification item when the comparison is false (subsequent trace signature has not been generated), Paragraph 359)
With respect to Claim 8, all the limitations of Claim 1 have been addressed above; and Chan et al. further disclose:
	wherein determining the second trace signature comprises:
determining that the first sequence of stack frames and the second sequence of stack frames share a matching subsequence of stack frames; (generating/registering a current registered thread classification information item to the unprocessed registered thread classification (second trace signature/stack frames) based on a determination of both the number of stack frames is equal to the number of stack frames attribute of the current registered thread classification information item and the number of coalesced segments is equal to the number of coalesced segments attribute of the current registered thread classification information item (matching stack frames of first and second sequence of stack frames), Paragraph 355, lines 1-10)
and generating the second trace signature based at least in part of the matching subsequence of stack frames. (the thread classification information (subsequent trace signature) is set to be the current registered thread classification information item for the specified stack trace (subsequent sequence of stack frames), Paragraph 357, lines 1-6)

Claims 13-15 are system claims corresponding to the method claims above (Claims 1-3) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1-3.

Claims 19 and 20 are non-transitory computer-readable medium claims corresponding to the method claims above (Claims 1 and 2) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1 and 2.

Allowable Subject Matter
Claims 4-7, 9-12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Kompotis et al. (US 9,009,539) discloses grouping stack traces together based on signatures.
Drukman et al. (US 2011/0258604) discloses analyzing stack traces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
September 1, 2022 

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191